Name: COMMISSION REGULATION (EC) No 2121/95 of 6 September 1995 on the issuing of export licences for fruit and vegetables with advance fixing of the refund
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  trade policy
 Date Published: nan

 No L 212/6 fENl Official Journal of the European Communities 7. 9 . 95 COMMISSION REGULATION (EC) No 2121/95 of 6 September 1995 on the issuing of export licences for fruit and vegetables with advance fixing of the refund Whereas, in view of the information available to the Commission as of today, the quantities of 20 823 tonnes of grapes in Annex I to Regulation (EC) No 1489/95, reduced or increased by the quantities referred to in Article 4 ( 1 ) of Regulation (EC) No 1488/95, has been exceeded ; whereas accordingly applications for export licences with advance fixing of refunds submitted after 30 August 1995 with a view to such licences being issued during the current period should be rejected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1992 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 1363/95 (2), and in particular Article 26 thereof, Having regard to Commission Regulation (EC) No 1488/95 of 28 June 1995 on implementing rules for export refunds on fruit and vegetables f), and in particular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1489/95 (4) specifies the quantities which may be covered by applica ­ tions submitted for export licences with advance fixing of the refund other than those applied for in connection with food aid ; Whereas Article 4 of Regulation (EC) No 1488/95 lays down the conditions under which special measures may be taken by the Commission to prevent an overrun in the quantities for which export licence applications may be submitted : HAS ADOPTED THIS REGULATION : Article 1 Applications for export licences with advance fixing of refunds for grapes submitted after 30 August 1995 and before 25 October 1995 shall be rejected. Article 2 This Regulation shall enter into force on 7 September 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 September 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 118 , 20. 5. 1972, p. 1 . (2) OJ No L 132, 16. 6. 1995, p. 8 .if) OJ No L 145, 29. 6. 1995, p. 68 . b) OJ No L 145, 29. 6. 1995, p. 75.